Broyles, C. J.
1. The filing of the eonnter-allidavit in this case was not too late, it being filed before the property levied on was sold. However, the foreclosure of the laborer’s lien was final process until the filing of such affidavit, and, since the affidavit was filed on October 18, 1932, the proceeding then for the first time became mesne process, and was returnable to the next term of the court, and the trial judge erred in rendering a judgment, during the October, 1932, term of court, against the defendant and his bondsmen. See the decision of the Supreme Court in this case handed down on August 8, 1934, in answer to a certified question by this court.
2. The cross-bill of exceptions is dismissed, the costs thereon not having been paid, and no pauper’s affidavit having been filed.

Judgment reversed on the main hill of exceptions; cross-hill dismissed,.


MacIntyre and Quarry, JJ., concur.